DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8, 10-16 and 18-19 were previously pending and subject to a non-final office action mailed 04/14/2022. Claims 1 and 19 were amended; no claim was cancelled or added in a reply filed 08/15/2022. Therefore claims 1-8, 10-16 and 18-19 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 08/15/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the amended features improve the technical field of delivery logistics by providing a system and method for causing actions or instructions actions to be performed by delivery resources at delivery addresses or in advance of arriving at a delivery address. By utilizing GPS and geofence technology in dedicated mobile computing devices for use in delivery logistics, the technical field of delivery logistics is improved (remarks p. 9-10). Examiner respectfully disagrees.
Examiner respectfully notes that the amended features of using GPS and geofence technology is are described in such a high level of generality which amounts to “apply it” instructions. The GPS and geofence technology are used in their generic form and only used to automate the abstract idea of certain methods of organizing human activity (i.e. instructions for a person to follow). Therefore, the GPS and geofence technology do not integrate the abstract idea into a practical application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 recites “receiving a request to pick-up the mailpiece from the customer, the request comprising: a selection of a delivery channel by which the customer requests the mailpiece be delivered; the delivery address for the mailpiece; a detailed description of the mailpiece to be delivered, the detailed description including one or more of a size, a shape, and contents of the mailpiece; and a requested delivery window for delivery of the mailpiece to the delivery address; calculating an estimated delivery window based on the request to pick up the mailpiece; analyzing existing delivery routes for the selected delivery channel and determining, by a dynamic routing system, based on the selected delivery channel, the analysis of the existing routes for the selected delivery channel, and the requested delivery window, whether to modify one of the existing delivery routes or generate a new delivery route to deliver the mailpiece; picking up the mailpiece for delivery to the delivery address by a delivery vehicle; analyzing the picked up item to compare the picked up item with the received detailed description; generating a notification indicating whether the request to deliver the mailpiece is verified or canceled based the analysis of the picked up item; -2-Application No.: 15/279287 Filing Date: September 28, 2016 providing the notification that the request to  deliver the mailpiece is cancelled or verified; and based on the notification indicating that the request to pick up the mailpiece is verified, as matching the detailed description of the mailpiece controlling the delivery by: receiving, in mail processing equipment, the picked up mailpiece; receiving, in the delivery vehicle, the mailpiece from the mail processing equipment; and sending delivery information for delivery of the mailpiece to the delivery address via the delivery vehicle according to the existing or new route by the estimated delivery window; and transporting, in the delivery vehicle, the mailpiece to the delivery address via the selected delivery channel and the existing or new route within the estimated delivery window; and determining, a location of [the vehicle] with regards to a perimeter of the delivery address as the delivery vehicle travels to the delivery address; determining actions to be performed at the delivery address; sending instructions to [driver] to perform the determined actions when the [delivery vehicle]’s location is detected in proximity to the perimeter of the delivery address.”
These limitations, stated above, under their broadest reasonable interpretation are directed towards certain methods of organizing human activity. That is the claims covers concepts on commercial interactions (including marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The mere nominal recitation of a generic processor, user interface, mail processing equipment, a vehicle, GPS circuit in a mobile delivery device, geofence, and dynamic router does not take the claim out of methods of organizing human interactions. Thus claim 1 recites an abstract idea. 
The judicial exceptions of the respective claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of managing transport activities of a package between an origin to a destination through the user of a user interface, processor, mail processing equipment, a vehicle, GPS circuit in a mobile delivery device, geofence and a dynamic router. The claimed user interface, processor, mail processing equipment, GPS circuit in a mobile delivery device, geofence and dynamic router are recited at a high level of generality and are merely invoked as tools for automating commercial interactions and managing interactions between people. Simply implementing the abstract idea on a generic user interface, processor, mail processing equipment, GPS circuit in a mobile delivery device, geofence and dynamic router is not a practical application of the abstract idea. 
The claims further recite “a delivery vehicle”. The delivery vehicle is recited at high level of generality which amounts to generally linking the abstract idea into a field of use. 
The claims further recites “providing a user interface to enable a customer to request delivery of an item to a delivery address”. The “providing” step is also recited at a high level of generality and amounts to a form of insignificant extra solution activity. 
The claim further recites “storing, in a database, a geofence coordinates for a plurality of delivery addresses”. The “storing” steps is recited at a high level of generality (i.e., as a general means of storing data), and amounts to a form of insignificant extra-solution activity).
Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed towards an abstract idea. 
Claims 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using user interface, processor and dynamic router for managing interactions between people and commercial interactions amount to no more than mere instructions to apply the exception using generic computer elements. In addition, the specification of the application as published (US 20170098188) (paragraphs 33-45) does not provide any indication that the additional element described above is anything other than generic, off the shelf computer component, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over the network and “storing and retrieving data in a memory” is a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Furthermore, Repenning (US 2014/0257747) discloses that the use of GPS circuitry to determine the location of a mobile device and the use of geofence notification are conventional systems. Accordingly, a conclusion that the “providing” step, “storing” step, determining the location of a mobile device via GPS circuitry and sending instructions when the location of the mobile device is detected in proximity to the geofence are well understood, routine and conventional activity is supported under Berkheimer. 
 Thus, even when viewed individually and in combination, nothing in claim 1 provides an inventive concept. Claim 1 is ineligible. 
Dependent claims 2-8 and 18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations.

Claims 19 recites “enable a customer to request a service and deliver a mailpiece to a delivery address; and receive the request to perform the service and deliver the mailpiece, the request comprising: a selection of a delivery channel by which a customer requests the mailpiece to be delivered, destination information for a destination address of the mailpiece, the location at which the one or more services are to be performed, and a requested delivery window for delivery of the mailpiece to the destination location; determine that the mailpiece is verified based on a received mailpiece being determined to match the detailed description;  determine, based on the delivery channel in the request and a determination that the selected delivery channel delivers mailpieces to the destination location, whether to modify an existing route or generate a new route for delivery of the mailpiece as requested by the customer, calculate an estimated delivery window based on the request to transport the mailpiece and a determination whether to modify one of the existing routes or to generate a new route for transportation of the mailpiece based on the estimated delivery window and the requested delivery window, and receive the mailpiece and route the mailpiece to a delivery vehicle,  determining, a location of [the vehicle] with regards to a perimeter of the delivery address as the delivery vehicle travels to the delivery address; determining actions to be performed at the delivery address; sending instructions to [driver] to perform the determined actions when the [delivery vehicle]’s location is detected in proximity to the perimeter of the delivery address; receive the mailpiece from the item processing equipment, receive instructions for the modified existing route or the new route; and deliver the mailpiece to the destination address by following the received instructions for the modified existing route or new route, wherein the delivery vehicle is configured to deliver the mailpiece within the estimated delivery window”
These limitations, stated above, under their broadest reasonable interpretation are directed towards certain methods of organizing human activity. That is the claims covers concepts on commercial interactions (including marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The mere nominal recitation of a generic processor, user interface, a delivery vehicle and dynamic router does not take the claim out of methods of organizing human interactions. Thus claim 19 recites an abstract idea. 
The judicial exceptions of the respective claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of managing transport activities of a package between an origin to a destination through the user of a user interface, processor, a delivery vehicle and a dynamic router. The claimed user interface, processor, a database, GPS circuit and mobile delivery device, mail processing equipment and dynamic router are recited at a high level of generality and are merely invoked as tools for automating commercial interactions and managing interactions between people. Simply implementing the abstract idea on a generic user interface, processor, a database, GPS circuit and mobile delivery device, and dynamic router is not a practical application of the abstract idea. 
The claims further recite “a delivery vehicle configured to”. The delivery vehicle is recited at high level of generality which amounts to generally linking the abstract idea into a field of use. 
The claim further recites “storing a geofence coordinates for a plurality of delivery addresses”. The “storing” steps is recited at a high level of generality (i.e., as a general means of storing data), and amounts to a form of insignificant extra-solution activity).
Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 19 is directed towards an abstract idea. 
Claims 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using user interface, processor, a database, GPS circuit and mobile delivery device, and dynamic router for managing interactions between people and commercial interactions amount to no more than mere instructions to apply the exception using generic computer elements. In addition, the specification of the application as published (US 20170098188) (paragraphs 33-45) does not provide any indication that the additional element described above is anything other than generic, off the shelf computer component, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over the network and “storing and retrieving data in a memory” is a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Furthermore, Repenning (US 2014/0257747) discloses that the use of GPS circuitry to determine the location of a mobile device and the use of geofence notification are conventional systems. Accordingly, a conclusion that the “storing” step, determining the location of a mobile device via GPS circuitry and sending instructions when the location of the mobile device is detected in proximity to the geofence are well understood, routine and conventional activity is supported under Berkheimer. 
 Thus, even when viewed individually and in combination, nothing in claim 19 provides an inventive concept. Claim 19 is ineligible. 
Dependent claims 10-13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 19 without successfully integrating the exception into a practical application or providing significantly more limitations.
Dependent claim 14-16 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 19 without successfully integrating the exception into a practical application (the processor and dynamic router are still recited at a high level of generality which amounts “apply it” instructions) or providing significantly more limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628